       Case 2:20-cv-00258-KJM-CKD Document 6-3 Filed 02/05/20 Page 1 of 2


1    SUSANA ALCALA WOOD,City Attorney(SBN 156366)
     BRETT M. WITTER, Supervising Deputy City Attorney(SBN 168340)
2    BWitter@cityofsacramento.org
     CITY OF SACRAMENTO
3    9151 Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO and
6    CITY OF SACRAMENTO POLICE DEPARTMENT

7

8

9                                UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11

12    PATRICK MAHONEY;CAROLINE                             Case No.: 2:20-cv-00258~KJM-CKD
      KENNEDY;SURACHA XIONG; and
13                                                         DECLARATION OF BRETT M.
      BRANDON ALLEN, SR., on behalf of                     WITTER IN SUPPORT OF CITY OF
14
      themselves and a class ofsimilarly situated          SACRAMENTO'S OPPOSITION OF
      persons,                                             TEMPORARY RESTRAINING
15                                                         ORDER
                       Plaintiffs,
16                                                         Date:          TBD
                                                           Time:          TBD
          vs.                                                             Robert T. Matsui US
17                                                         Location:
                                                                          Courthouse
18    CITY OF SACRAMENTO;                                                 5011 Street
      SACRAMENTO POLICE DEPARTMENT;                                        Sacramento, CA 95814
19                                                         Courtroom:     TBD
      and DOES 1 to 50,
                                                           Judge:         TBD
20
                       Defendants.

21

22   I, Brett M. Witter, declare:

23        1.     I am an attorney at law duly licensed to practice before all the Courts ofthe State of
24   California and I am a Supervising Deputy City Attorney for the Sacramento City Attorney s
25   Office, the attorneys of record for the City of Sacramento (the "City"). I have personal
26   knowledge of the facts set forth in this declaration. If called upon to do so, I could and would
27   testify to the following facts.

28   ///

                                                     1

      DECLARATION OF BRETT M. WITTER IN SUPPORT OF CITY OF SACRAMENTO'S OPPOSITION
     890214
Case 2:20-cv-00258-KJM-CKD Document 6-3 Filed 02/05/20 Page 2 of 2
